DETAILED ACTION


Reasons for Allowance
Claims 1-7, 9-16 and 18-20 are allowed.
The closest prior art  Patent No. 2011/0261950 Yamaguchi discloses a filter section that receives input signal that is equal to an system input signal entered in a system with an unknown transfer function, and that outputs output signal by performing filtering processing of input signal ; and a coefficient setting section that updates tap coefficient in the filtering processing to be equal to the transfer function of the system, based on error signal representing a difference between system output signal that is output from the system and output signal, and input signal (paragraphs [0015] and [0063]).
As to claim 1, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested one or more adaptive filters configured to approximate the one or more unknown transfer functions with one or more estimated transfer functions and to filter one or more electrical signals representative of the sound generated by the sound source with the one or more estimated transfer functions to provide one or more estimated signals therefrom; a microphone calibration block configured to individually, frequency dependently or independently attenuate or amplify the one or more electrical microphone signals dependent on the one or more estimated transfer functions; and a multiplicity of microphones configured to pick up sound generated by the sound source and transferred from the sound source to the multiplicity of microphones via a multiplicity of unknown transfer paths having a multiplicity of 
As to claim 11, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested one or more unknown transfer functions with one or more estimated transfer functions of the one or more adaptive filters and filtering one or more electrical signals representative of the sound generated by the sound source with the one or more estimated transfer functions to provide one or more estimated signals therefrom; individually, frequency dependently or independently attenuating or amplifying the one or more electrical microphone signals dependent on the one or more estimated transfer functions picking up with a multiplicity of microphones sound generated by the sound source and transferred from the sound source to the multiplicity of microphones via a multiplicity of unknown transfer paths having a multiplicity of unknown transfer functions, and providing a multiplicity of electrical microphone signals therefrom; and individually, frequency dependently or independently, attenuating or amplifying the multiplicity of electrical microphone signals dependent on one or more second reference signals, the one or more second reference signals representing a single predetermined second gain or a multiplicity of predetermined second gains or one or more second desired transfer functions.

Claims 12-16 and 18-19 are allowed as depending from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653